DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 06/27/22.
a. Independent claims 1 and 11 have been amended.
b. Claims 2, 3, 12, and 13 have been cancelled.
c. New claims 21 and 22 have been added.
d. The previous prior art by Shribman’518 has been replace with a new prior art by Shribman’084.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (US 2017/0034055, “Ravindran”) in view of Suthar et al. (US 2018/0007176, “Suthar”) and further in view of Shribman et al. (US 2020/0344084, “Shribman”).
Regarding claim 1, Ravindran discloses a device for providing an edge termination point (ETP) in a network (See 120a-d fig.1 and 220 fig.2, ICN-Attachment Point), the device comprising:
- a memory; and a processor, the processor being configured to (See 205 & 225 fig.2 and ¶.26, a processor and storage device):
- receive an incoming internet protocol (IP) transaction (See 110a & 120a fig.1, receiving an IP data/packet from UE-1 for forwarding the IP packet over IP Network 130; See ¶.52, in some implementations, the indication of the mobility can be explicit, for example, for an overlaid mode where the UE and the ICN routers have a fully meshed IP connectivity;  Examiner’s Note: the secondary prior art by Suthar explicitly discloses the limitations ‘incoming IP transaction’);
- terminate the received incoming IP transaction at the ETP (See 120a fig.1, 220 fig.2 and ¶.26, ICN forwarder located at an endpoint for forwarding and controlling interest and data packets; See ¶.5, identifying, by the attachment point, a PIT entry of the PIT, the PIT entry including the name of the data requested by the UE in the interest packet; and generating, by the attachment point, an index mapping the UE to the PIT entry based on the ID of the UE; Examiner’s Note: the original packet from UE is terminated by index mapping procedure at ICN-attachment point); 
- map the terminated incoming IP transaction onto an ETP-to-ETP communication (See ¶.5, identifying, by the attachment point, a PIT entry of the PIT, the PIT entry including the name of the data requested by the UE in the interest packet; and generating, by the attachment point, an index mapping the UE to the PIT entry based on the ID of the UE), wherein the ETP-to-ETP communication comprises one or more ETP flows between two or more ETPs in the network, and an ETP flow comprises one or more ETP transactions (See 120a-d fig.1 and ¶.19, multiple ICN service routers located at the edges in the network; See ¶.32, for the ICN forwarder to identify the UE ID, signaling between the control planes may be required to monitor mobile flows with the set of UE IDs being served by the ICN forwarder);
- control the ETP-to-ETP communication based on a resource management regime that comprises an ETP flow control (See 120a & 120b fig.1, traffic flow management using the mapping method implemented within IP Network with ICN Service Routers located at the endpoints and/or edges is considered as a resource management area/regime; See ¶.27, the method of traffic flow control by ICN forwarder); and
- map the ETP-to-ETP communication onto one or more outgoing IP transactions at the ETP (See 124 & 115 fig.1 and ¶.36, outgoing packet from egress ICN 120b to Access Point at the destination side 115b by using PIT mapping table 245).
Ravindran discloses the method of receiving an IP data/packet from UE-1 for forwarding the IP packet over IP Network (See 110a & 120a fig.1) via a fully meshed IP connectivity between UE and an ICN router, but does not explicitly disclose if it is IP packet. However, Suthar discloses the method of “incoming IP packet from IP-based WTRUs for IP transaction” (See ¶.23, ICN may be implemented in a dual stack arrangement in parallel with IP for a UE as represented in UE protocol stack; See 130 fig.2 and ¶.32, IP function may therefore forward native IP traffic to PDCP at UE; See 204 fig. 5 and ¶.46, UE request contents using IP protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “incoming IP packet from IP-based WTRUs for IP transaction” as taught by Suthar into the system of Ravindran, so that it provides a way for base station to forward the content request to mobile gateway using native IP (Suthar, See ¶.46).
Ravindran and Suthar do not explicitly disclose what Shribman discloses,
- perform an ad-hoc ETP flow control for two or more ETP-to-ETP transactions (Shribman, See ¶.236, Wireless Station/Wireless client (STAs) network usually involves Wireless Access Point (a.k.a. WAP or AP) as a mediation device. The WAP implements the Basic Stations Set (BSS) and ad-hoc mode based on Independent BSS (IBSS); Examiner’s Note; Ravindran discloses that “the UE-1 and UE-2 are attached to or otherwise establish communication with the ICN service routers 120a and 120b through one or more access points, for example, a first access point 115a and a second access point 115b (for example, access points of a W-iFi network, base stations of a cellular network, access gateways, or other access points, See ¶.19) by determining combined parameters for parameters associated with the two or more ETP-to-ETP transactions when the incoming IP transactions is mapped onto the two or more ETP-to-ETP transactions (Shribman, See ¶.545, in a case where the attribute value is an RTT, the request message may define a RTT below 80 ms (maximum), so that either the tunnel device (such as the tunnel #1 33a) that is associated with the first row 101a (having 30 ms), or the tunnel device (such as the tunnel #2 33b) that is associated with the second row 101b (having 70 ms), may be selected; See ¶.164, the RTT was originally estimated in TCP by: RTT=(α.Math.Old_RTT)+((1−α).Math.New_Round_Trip_Sample), where a is a constant weighting factor (0≤α<1). Choosing a value a close to 1 makes the weighted average immune to changes that last a short time (e.g., a single segment that encounters long delay). Choosing a value for a close to 0 makes the weighted average response to changes in delay very quickly. Once a new RTT is calculated, it is entered into the above equation to obtain an average RTT for that connection, and the procedure continues for every new calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “perform an ad-hoc ETP flow control for two or more ETP-to-ETP transactions by determining combined parameters for parameters associated with the two or more ETP-to-ETP transactions when the incoming IP transactions is mapped onto the two or more ETP-to-ETP transactions” as taught by Shribman into the system of Ravindran and Suthar, so that it provides a way of having the length of time it takes for a signal to be transmitted and received (Shribman, See ¶.164).

Regarding claim 4, Ravindran and Suthar do not explicitly disclose what Shribman discloses “determine the combined parameters for parameters associated with two or more incoming IP transactions by determining at least one of a maximum round-trip time (RTT) timer or a credit value (See ¶.166, maximum RTT).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Ravindran, Suthar, and Shribman disclose “the incoming and outgoing IP transactions comprise at least one of an IP packet transfer, a TCP session, a hyper transfer protocol (HTTP) session, a stream control transmission protocol (SCTP) session, a user datagram protocol (UDP) packet transfer, or an IP datagram packet transfer (Ravindran, See fig.1 and ¶.1, IP transaction in IP network; Suthar, See ¶.27, TCP/IP; Shribman, See ¶.19, TCP, HTTP; See ¶.230, IP, TCP, SCTP).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 6, Ravindran does not explicitly disclose what Suthar discloses “the ETP-to-ETP communication is a Layer 2 communication (Suthar, See fig.1, L2 layer).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the ETP-to-ETP communication is a Layer 2 communication” as taught by Suthar into the system of Ravindran, so that it provides a way of encapsulating and/or tagging IP packet for use in a packet switched link layer network (Suthar, See fig.4).

Regarding claim 7, Ravindran does not explicitly disclose what Suthar discloses “the ETP-to-ETP communication indicates a relationship between two or more ETPs that can be used for another transfer without further configuration (Suthar, See ¶.48, this interface may be used to carry user plane traffic through a GPRS Transport Protocol (GTP) tunnel to either IP function 330 or ICN function 340 in protocol stack 300. It will be appreciated that in such manner, ICN functionality may be incorporated into protocol stack 200 without disturbing the MAC layer). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 6.

Regarding claim 8, Ravindran and Suthar do not explicitly disclose what Shribman discloses “the ETP-to-ETP communication comprises one or more ETP transactions, and an ETP transaction comprises an error control information that comprises at least one of a sequence number, an outstanding packet, segment information, or reassembly information (See ¶.19, TCP provides reliable, ordered and error-checked delivery of a stream of octets between programs running on computers connected to a local area network, intranet or the public Internet. It resides at the transport layer).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the ETP-to-ETP communication comprises one or more ETP transactions, and an ETP transaction comprises an error control information that comprises at least one of a sequence number, an outstanding packet, segment information, or reassembly information” by Shribman into the system of Ravindran and Suthar, so that it provides reliable, ordered and error-checked delivery of a stream (Shribman, See ¶.19).

Regarding claim 9, Ravindran and Suthar do not explicitly disclose what Shribman discloses “the ETP flow control comprises one or more flow control parameters (See ¶.164, the RTT was originally estimated in TCP by: RTT=(α.Math.Old_RTT)+((1−α).Math.New_Round_Trip_Sample), where a is a constant weighting factor (0≤α<1). Choosing a value a close to 1 makes the weighted average immune to changes that last a short time (e.g., a single segment that encounters long delay). Choosing a value for a close to 0 makes the weighted average response to changes in delay very quickly. Once a new RTT is calculated, it is entered into the above equation to obtain an average RTT for that connection, and the procedure continues for every new calculation).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, Ravindran and Suthar do not explicitly disclose what Shribman discloses “the one or more flow control parameters comprise at least one of a credit, a timer for round trip dependent mechanism, or error rate information (See ¶.170, the initiating device could compute bit error rate (BER) statistics on the transmitted versus the received data field in ICMP echo packets; See ¶.164, Round-Trip Time (RTT) is the length of time it takes for a signal to be sent and to be received and processed at the destination node, plus the length of time it takes for an acknowledgment of that signal to be received).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 11, it is a method claim corresponding to the device claim and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 14-20, they are claims corresponding to claims 4-10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 21, it is a non-transitory computer readable medium claim corresponding to the method claim 11 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 22, it is a device claim corresponding to the claims 1 and 5 and is therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and a new prior art by Shribman (US 2020/0344084). The previous 103 rejection over Ravindran in view of Suthar has been replaced with a new 103 rejection over Ravindran in view of Suthar and further in view of Shribman.
At page 6, applicant argues that “since Shribman’518 specifically states that its ad-hoc connection does not rely on a pre- existing infrastructure, such as access points in wireless networks (and presumably routers in wired networks) there is no motivation to combine the reference with Ravindran and Suthar describing architecture of an information centric network (ICN) where user equipment (UEs) communicates with the ICN service routers through one or more access points.”
In reply, as rejected in claim 1, the new prior art by Shribman’084 discloses that “Wireless Station/Wireless client (STAs) network usually involves Wireless Access Point (a.k.a. WAP or AP) as a mediation device. The WAP implements the Basic Stations Set (BSS) and ad-hoc mode based on Independent BSS (IBSS). Further, Ravindran discloses that “the UE-1 and UE-2 are attached to or otherwise establish communication with the ICN service routers 120a and 120b through one or more access points, for example, a first access point 115a and a second access point 115b (for example, access points of a WiFi network, base stations of a cellular network, access gateways, or other access points), respectively.”
In other words, Ravindran’s ICN routers work with other access points such as wireless AP (WAP) and Shribman discloses that the RTT function works with a network with WAP and ad-hoc mode. Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411